Citation Nr: 9925055	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-37 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a scar of the right foot, status post cystectomy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from October 1968 to 
June 1988.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In March 1996 the Board remanded 
several issues to the RO for further development.  The record 
shows that the RO in August 1997 granted service connection 
for a back disorder and a left knee disorder thereby removing 
those issues from the appeal. The RO granted a February 1992 
effective date for the 10 percent rating which predates the 
December 1992 claim for increase.  The record of an RO report 
of contact with the representative in December 1998 indicates 
that the representative informed the RO that the only 
appellate issue at this time was an increased rating for the 
right foot scar. 


FINDINGS OF FACT

1.  There is satisfactory evidence of a tender and painful 
postoperative cystectomy scar on the dorsum of the veteran's 
right foot and numbness, without appreciable functional 
impairment of the right foot associated with the residual 
symptomatic scar.

2.  The postoperative cystectomy scar residuals have not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a scar, postoperative cystectomy of the right foot, have 
not been met.  38 U.S.C.A. §§ 1155, 5107;   38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Code 7804 
(1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in August 1989 after review of the veteran's service 
medical records and the report of a contemporaneous VA 
examination granted service connection for a right foot scar, 
post operative cystectomy and rated the disability 
noncompensable under Diagnostic Code 7805 criteria.  The RO 
notified the veteran of the determination by letter in 
September 1989 and he did not appeal the rating.

The veteran's next pertinent correspondence to the RO was a 
letter in December 1992 wherein he sought an increased rating 
for the right foot cystectomy scar.  The record of medical 
treatment he received though the military showed that after 
an excision in mid 1991 he did not have any postoperative 
problem.  However, possible nerve entrapment was mentioned 
when he was seen in February 1992 and the assessment was of a 
neuroma when he was seen again in October 1992.  A podiatry 
examiner in September 1993 reported a scar on the dorsum of 
the right foot.  Additional contemporaneous treatment records 
from VA and other private sources show treatment was directed 
to other medical concerns.  At a RO hearing in 1994, he 
testified of experiencing numbness in his right foot after 
having had two surgical procedures for cysts (Transcript at 
2).

On a VA examination in 1996, the veteran reported that he did 
administrative work for a local government and that he had 
lost more than a month from work in the past year on account 
of left knee, headache and back disorders.  He reported that 
in the right foot he felt a sharp pain and that he had 
numbness in the toes and lower part of the foot.  He reported 
to the examiner that the dorsal right foot pain he had at the 
ganglion site and numbness were intermittent and that the 
pain would develop if he performed physical activity or 
following the onset of cold weather.

The examiner reported that the veteran did not appear to have 
any joint or extremity pain when walking or standing.  The 
examiner found a healed longitudinal scar 3 cm. in length 
overlying the tarsal area of the right foot, a moderately 
tender scar site and the skin overlying and immediately 
adjacent to the scar hypersensitive to pin prick.  No right 
foot edema or erythema was noted and the veteran was able to 
move all joints of the right foot through full ranges of 
motion without pain.  Right foot strength was noted to be 40 
percent of normal.  The examiner opined that that the 
veteran's impaired lower extremity motor strength was 
believed t be secondary to the presence of lower back pain 
and that the hypersensitivity to pinprick was believed to be 
secondary to the surgical incision and ganglion resection.

In discussing the diagnosis, the examiner stated that the 
specific cause of the veteran's recurrent right foot pain 
remained undetermined, that on an October 1996 X-ray the 
right foot was normal and that the right foot numbness was 
believed secondary to the surgical procedure in 1990.  The 
examiner's review of the 1996 examination in early 1997 did 
not disclose any significant change in the narrative 
regarding the right foot.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Scars, superficial, poorly nourished, with repeated 
ulceration shall be rated as 10 percent disabling.  
Diagnostic Code 7803.  

Scars, superficial, tender and painful on objective 
demonstration shall be rated as 10 percent disabling.  
Diagnostic Code 7804.

The 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  Note following Diagnostic Code 7804.

Scars, other, shall be rated on limitation of function of 
part affected.  Diagnostic Code 7805.


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to this 
well grounded claim.  The veteran has been provided a VA 
examination in connection with the claim in 1996 that is 
probative of the level of impairment from the right foot scar 
residuals.

The recent medical examination includes sufficient detail 
regarding the disability to apply current rating criteria and 
is considered the best evidence for an informed determination 
of the veteran's current impairment from the disability.  
Further, there has not been reported any other comprehensive 
evaluation or treatment since the VA examination report of 
late 1996.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As a 
result of the Board remand, the RO obtained other records in 
addition to the comprehensive examination and assembled a 
record that would support an informed determination.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The rating assesses the presence of symptoms as reflected in 
the applicable alternative ratings for scars as primary 
rating criteria for the ratings from 0 to 10 percent.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the rating scheme for superficial scars 
appropriate for the veteran's disability in view of the 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992); 38 C.F.R. §§ 4.20, 4.21 (1998).

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examination in 1996 and found a 10 percent rating under 
Diagnostic Code 7804 criteria was supported by the record.  
This examination report offers substantive information 
probative of the severity of the service-connected disability 
of the right foot cystectomy scar and thus, in view iof the 
paucity of relevant findings in the extensive record of 
treatment assembled as a result of the RO development, the 
report is viewed as the best evidence of the current severity 
of the scar disability.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an increased 
evaluation is not warranted.  The scar residuals, overall, 
appear to reflect more disability than the corresponding 
percentage evaluation under Code 7804 of 10 percent would 
contemplate.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
10 percent evaluation for a superficial scar that is tender 
and painful.  

The Board observes the veteran's various right foot 
complaints were evaluated and the VA examiner did not 
conclude there was any relationship between the scar and the 
decreased strength in the right lower extremity.  Thus, 
consideration of an alternative or multiple compensable 
ratings under Diagnostic Code 5284 or for peripheral nerve 
impairment (see for example 38 C.F.R. §§ 4.123, 4.124) for 
pain and numbness would appear to be unwarranted at this time 
and to do so would likely violate the prohibition against 
pyramiding in view of the current examination findings.  
38 C.F.R. § 4.14.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, preponderates against the claim for increase 
beyond 10 percent which is the highest schedular rating for 
symptomatic superficial scars under Diagnostic Code 7804.  It 
supports a conclusion that the veteran's disorder from the 
standpoint of scarring is no more than a 10 percent rating 
would contemplate in view of minimal objective findings on 
the recent comprehensive examination.  The RO appeared to 
rely upon the criteria for superficial scars alone, but the 
record shows that alternative ratings were discussed and the 
reasoning against such application was included in the 1997 
rating decision that was provided to the veteran and his 
representative.  

The RO also considered entitlement to an extraschedular 
rating.  However, the right foot cystectomy scar residuals 
have not rendered the veteran's disability picture unusual or 
exceptional in nature.  They have not been shown to 
constitute factors that would in and of themselves markedly 
interfere with employment, nor have they required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.  Indeed, the veteran did not 
report lost time from work on account of the disability and 
he is not shown to have had appreciable ongoing treatment.  
Accordingly, assignment of an increased evaluation for the 
right foot scar residuals on an extraschedular basis is not 
warranted under the criteria of 38 C.F.R. § 3.321(b)(1).


ORDER

An increased rating for a scar of the right foot, status post 
cystectomy is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

